                                                                                                                                                     19
AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I



                                    UNlTED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                                        v.

                 Luis Carlos Martinez-Ramirez                                       Case Number: 3:19-mj-20878

                                                                                    Emily Crowley Bahr
                                                                                    Defendant 'sAttorney


REGISTRATION NO. 79185298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of
                                             ---~------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

   The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
                   -----------~----~


                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                                      ~ -~-~     o____                        days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, February 15, 2019
                                                                                  Date of Imposition of Sentence

                     ·r~
Received        .v \     S          .
              noums~M;;----=""---;...._;:::::;;;;.~--~~~-------
                                                                                  HO 0    BLE KAREN S. CRAWFORD
                                                     FILED                        UNITED STATES MAGISTRATE JUDGE

                                                     Feb 15 2019
Clerk's Office Copy                             CLERK, U.S. DISTRICT COURT                                                       3: 19-mj-20878
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                             BY         s1 encas         DEPUTY
